United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ringgold, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1679
Issued: March 25, 2013

Case Submitted on the Record

ORDER GRANTING REMAND
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On August 3, 2012 appellant timely filed an application for review of decisions of the
Office of Workers’ Compensation Programs (OWCP) dated February 21 and May 7, 2012.
These decisions found that appellant had not met his burden of proof to establish that he
sustained an injury in the performance of duty as a rural letter carrier on December 30, 2011, as
alleged. In its February 21, 2012 decision, although OWCP accepted that the events occurred as
appellant described them, it found that he did not submit rationalized medical evidence
establishing injuries to his right hand, arm shoulder and lower back. By the May 7, 2012
decision, OWCP found that the events described by appellant cast serious doubt upon the
validity of the claim.
The Director of OWCP filed a motion to remand on November 1, 2012, requesting the
Board to set aside the May 7, 2012 OWCP decision and to remand the case for specified further
development. The Director noted that OWCP’s claims examiner denied appellant’s claim
without reviewing the new medical evidence that appellant submitted in response to OWCP’s
findings in its decision of February 21, 2012, “Rather, he reconsidered the finding of the first
claims examiner that appellant’s injury in fact took place.” (Footnote omitted). The Director
pointed out that although “the claims examiner is not absolutely foreclosed from reviewing the
previous examiner’s finding that the incident did not occur as alleged,” appellant was not given
any notice that the factual portion of his claim remained at issue. On remand, the Director stated

that OWCP will undertake any necessary further development and “will address the medical
evidence submitted by appellant.” Further, the Director stated that as appellant has three
separate right shoulder injury claims, OWCP will determine whether these claims should be
doubled with the current one on appeal, pursuant to Chapter 2.400.8(c) of OWCP’s procedures.1
On November 1, 2012 the Clerk of the Board served appellant with a copy of the
Director’s motion to remand.
The Board has duly considered the matter and concludes that, as on remand OWCP will
review appellant’s medical evidence to be followed by any further development as described
above and the issuance of an appropriate merit decision to protect appellant’s appeal rights, said
motion should be granted. Accordingly,
IT IS HEREBY ORDERED THAT the motion to remand filed by the Director of the
Office of Workers’ Compensation Programs is granted. The case is remanded for further
proceedings consistent with this order of the Board.
Issued: March 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

